DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 4/20/2022.
Claims 1, 3-5, 7-9, 11-13, 15-16 are subject to examination.  Claims 2, 6, 10, 14 have been cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 9, 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13 of copending Application No. 17/226,748 (hereinafter ‘748 patent application) in view of Mammou et al. U.S. Patent Publication #  2019/0087979 (hereinafter Mammou)  further in view of Maze.
The instant application and ‘748 patent application contains underlined similar subject matter as follows:
17/229,341 (Instant Application)
 17/226,748 (‘748 Patent Application)
Claim 1:  A method for transmitting point cloud data, the method comprising: encoding point cloud data; encapsulating the point cloud data; and transmitting the point cloud data, wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 1:
A method for transmitting point cloud data, the method comprising: encoding point cloud data; encapsulating the point cloud data based on a file; and transmitting the point cloud data, wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Claim 5:
An apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data; an encapsulator configured to encapsulate the point cloud data; and 97Attorney Docket No.: 19819-1524001 Client Ref: OP-2021-0137-US-000/DT; 21ASL267US01 a transmitter configured to transmit the point cloud data, wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 5:
An apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data; an encapsulator configured to encapsulate the point cloud data based on a file; and a transmitter configured to transmit the point cloud data, wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Claim 9: 
A method for receiving point cloud data, the method comprising: receiving point cloud data; decapsulating the point cloud data; and decoding the point cloud data, wherein the point cloud data is decapsulated from a file including the point cloud data, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 9:
A method for receiving point cloud data, the method comprising: receiving point cloud data; decapsulating the point cloud data based on a file; decoding the point cloud data; and wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Claim 13:
An apparatus for receiving point cloud data, the apparatus comprising: a processor; a memory connected to the processor; wherein the processor is configured to: receive point cloud data; decapsulate the point cloud data; and decode the point cloud data, wherein the point cloud data is decapsulated from a file including the point cloud data, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.
Claim 13:
An apparatus for receiving point cloud data, the apparatus comprising: a receiver configured to receive point cloud data; a decapsulator configured to decapsulate the point cloud data based on a file; a decoder configured to decode the point cloud data; and wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.


With respect to claim 1 & 5, ‘748 Patent application does not teach “wherein the point cloud data is encapsulated based on a file, wherein the file includes a track for parameter sets for the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set.”.
Mammou teaches wherein the point cloud data is encapsulated based on a file (Paragraph 74), wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mammou’s teaching in ‘748 Patent application  to come up with having file including track for parameter sets and point data cloud data is encapsulated based on file, and the parameter sets includes sequence, geometry, attribute and a tile parameter set.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
‘748 patent application and Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273); wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in ‘748 patent application and Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)

With respect to claim 9, 13, ‘748 Patent application does not teach “wherein the point cloud data is decapsulated from a file including the point cloud data, wherein the parameter sets include a sequence parameter set, a geometry parameter set, an attribute parameter set, and a tile parameter set”
Mammou teaches receiving point cloud data (Paragraph 74); decapsulating the point cloud data (Paragraph 74, 80-81, 100); and decoding the point cloud data (Paragraph 80, 99-100), wherein the point cloud data is decapsulated based on a file (Paragraph 74, 80-81, 100), wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mammou’s teaching in ‘748 Patent application  to come up with having file including track for parameter sets and point data cloud data is decapsulated based on file, and the parameter sets includes sequence, geometry, attribute and a tile parameter set.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
‘748 patent application and Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273); wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in ‘748 patent application and Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)

This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. U.S. Patent Publication #  2019/0087979 (hereinafter Mammou) in view of Maze et al. U.S. Patent Publication # 2018/0352219 (hereinafter Maze)
With respect to claim 1, Mammou teaches a method for transmitting point cloud data by a transmitter, the method comprising: encoding point cloud data (Paragraph 74); encapsulating the point cloud data (Paragraph 74); and transmitting the point cloud data (Paragraph 74,91), wherein the point cloud data is encapsulated based on a file (Paragraph 74),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389), file further includes tile for the point cloud data (Paragraph 74-75, 78, 155)
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273); wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 3, Mammou and Maze teaches the method of claim 2, but Maze further teaches wherein the one or more tracks for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 4, Mammou and Maze teaches the method of claim 1, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the point cloud data, wherein the file further includes a track for a tile for the point cloud data, wherein the track is a tile track, wherein the tile track includes point cloud data related to the track.
	Maze teaches the track for parameter sets  is a base track (i.e. the base track contains parameter sets) (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein each of the one or more tracks for the tile is a tile track (Fig. 4 element 411-414) (i.e. wherein 411 to 414 represents tile tracks )(Paragraph 272-273), wherein the tile track includes data (i.e. track identifiers) related to the track to the one or more tracks for the tile (Paragraph 271-273)It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
With respect to claim 5, Mammou teaches an apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data (Paragraph 74); an encapsulator configured to encapsulate the point cloud data (Paragraph 74); and a transmitter configured to transmit the point cloud data (Paragraph 74,91), wherein the point cloud data is encapsulated based on a file (Paragraph 74),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389), file further includes tile for the point cloud data (Paragraph 74-75, 78, 155)
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273), wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 7, Mammou and Maze teaches the apparatus of claim 6, but Maze further teaches wherein the one or more tracks for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 8, Mammou and Maze teaches the apparatus of claim 5, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the data, wherein the file further includes a track for a tile for the data, wherein the track is a tile track, wherein the tile track includes data related to the track.
	Maze teaches wherein the track for parameter sets  is a base track (i.e. the base track contains parameter sets) (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein each of the one or more tracks for the tile is a tile track (Fig. 4 element 411-414) (i.e. wherein 411 to 414 represents tile tracks )(Paragraph 272-273), wherein the tile track includes data (i.e. track identifiers) related to the track to the one or more tracks for the tile (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
With respect to claim 9, Mammou teaches a method for receiving point cloud data by a receiver, the method comprising: receiving point cloud data (Paragraph 74); decapsulating the point cloud data (Paragraph 74, 80-81, 100); and decoding the point cloud data (Paragraph 80, 99-100), wherein the point cloud data is decapsulated based on a file (Paragraph 74, 80-81, 100),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389), file further includes tile for the point cloud data (Paragraph 74-75, 78, 155)
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”.
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273), wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 11, Mammou and Maze teaches the method of claim 9, but Maze further teaches wherein the one or more tracks for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 12, Mammou and Maze teaches the method of claim 9, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the point cloud data, wherein the file further includes a track for a tile for the point cloud data, wherein the track is a tile track, wherein the tile track includes point cloud data related to the track.
	Maze teaches the track for parameter sets  is a base track (i.e. the base track contains parameter sets) (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein each of the one or more tracks for the tile is a tile track (Fig. 4 element 411-414) (i.e. wherein 411 to 414 represents tile tracks )(Paragraph 272-273), wherein the tile track includes data (i.e. track identifiers) related to the track to the one or more tracks for the tile (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
With respect to claim 13, Mammou teaches an apparatus for receiving cloud data, the apparatus comprising: a processor (Paragraph 70); a memory connected to the processor (paragraph 70); wherein the processor is configured to receive point cloud data (Paragraph 74); decapsulate the point cloud data (Paragraph 80-81, 100); decode the point cloud data (Paragraph 80, 99-100); and a transmitter configured to transmit the point cloud data (Paragraph 74,91), wherein the point cloud data is decapsulated based on a file (Paragraph 74, 80-81, 100),
 wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), wherein the parameter sets include a sequence parameter set (Paragraph 369), a geometry parameter set (i.e. geometry video data information)(Paragraph 377), an attribute parameter set (Paragraph 88), and a tile parameter set (Paragraph 369-377, 389) file further includes tile for the point cloud data (Paragraph 74-75, 78, 155)
	Mammou teaches wherein the file includes parameter sets for the point cloud data (i.e. parameters used for entire slice, frame or sequence of point cloud data)(Paragraph 369), but does not explicitly teach “track” and wherein the file further includes one or more tracks for a tile for the point cloud data wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”.
Maze teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273), wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)
	With respect to claim 15, Mammou and Maze teaches the apparatus of claim 14, but Maze further teaches wherein the one or more tracks for the tile and the track for parameter sets are linked based on a track reference (i.e. reference for each tile track as well use “trackreferencebox”) (Paragraph 273).
	With respect to claim 16, Mammou and Maze teaches the apparatus of claim 13, but Mammou teaches file further includes tile for the point cloud data (Paragraph 74-75, 78, 155) but fails to teach 
 wherein the a track is a base track, wherein the base track includes common parameter set for one or more tracks for the data, wherein the file further includes a track for a tile for the data, wherein the track is a tile track, wherein the tile track includes data related to the track.
	Maze teaches the track for parameter sets  is a base track (i.e. the base track contains parameter sets) (Paragraph 273) wherein the base track includes common parameter set for one or more tracks for the  data (Paragraph 273), wherein each of the one or more tracks for the tile is a tile track (Fig. 4 element 411-414) (i.e. wherein 411 to 414 represents tile tracks )(Paragraph 272-273), wherein the tile track includes data (i.e. track identifiers) related to the track to the one or more tracks for the tile (Paragraph 271-273) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having  track is a base track for a tile.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259) and also tile base track makes it possible to setup the video decoder that will process the elementary stream resulting from the file format processing (Paragraph 273)
Response to Arguments
Applicant’s arguments with respect to 101 rejection and claim interpretation under 112(f) has been fully considered and deemed persuasive.
Applicant's arguments with respect to Mammou and Maze reference filed 4/20/2022 have been fully considered but they are not persuasive. 
A).  Applicant states Mammou and Maze fail to disclose “wherein the file further includes one or more tracks for a tile for the point cloud data” and “wherein each of the one or more tracks for the file includes a sample entry including tile number information for a number of tiles for the point cloud data in the track and tile identifier information for identifying each tile in the track”.
Examiner respectfully disagrees with the applicant because Maze in Paragraph 272-275 teaches wherein the file includes track for parameter sets  (i.e. tile base track it contains parameter sets)(Paragraph 273), wherein the parameter sets include a sequence parameter set (Paragraph 268, 270), an attribute parameter set (i.e. spatial sub-part, movie fragments, extractors)(Paragraph 273), and a tile parameter set (Paragraph 273); wherein the file further includes one or more tracks for a tile (i.e. audio or text tracks may be used an encapsulated in the same file & boxes 411 to 414 represent tile tracks) (Paragraph 272) and wherein each of the one or more tracks for the tile includes a sample entry (i.e. Fig. 4 element 450) including tile number information (i.e. Tile # 1) for a number of tiles in the track and tile identifier (i.e. Track ID 1, 2, 3, 4) information for identifying each tile in the track (Fig.4 element tile tracks four tiles 411, 412, 413, 414, 420)(Paragraph 273).  Examiner would like to like to point out that boxes 411 to 414 represent tile tracks and that additional tracks such as audio and text tracks can be encapsulated in the same file (Paragraph 272).  Furthermore, in Paragraph 273, Maze teaches that having same of the tile base track (Fig. 4 element 450)(i.e. tile including a sample entry) having tile # 1 (Fig. 4  element “HEVC Tile # 1)(i.e. tile number information for a number of tiles in the track) and having ID=1 (i.e. tile identifier for identifying each tile in the track).  Therefore, Maze teaches the claimed limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maze’s teaching in Mammou’s teaching to come up with having file including track for parameter sets.  The motivation for doing so would be to keep track of parallel processing of the bitstream using HEVC standard (Paragraph 259)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Roimela et al. U.S. Patent Publication # 2021/0281879 which in Paragraph 184-185 teaches about V-PCC parameter tracks contain adaptation with additional signaling of atlas map per view and file parser mapping atlas IDS to track IDS contained in VPCC sample entry of every V-PCC track carrying atlas data.
B).  Graziosi et al. U.S. Patent Publication # 2021/0110577 which in Paragraph 31 and 90 teaches about receiving an atleast timing supplemental enhancement information message associated with an at least atlas sub-stream of the VPCC bit-stream.
C).  Tourapis et al. U.S. Patent Publication # 2021/006833

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453